Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendments filed on August 10, 2022.
Claims 2- 10 are pending and/or currently amended. 
Claim 1 is cancelled. 
Claims 10 is new. 
Claims 2 - 10 are rejected. This rejection is final. 

Response to Amendment/Remarks 
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the rejections presented in this Office Action.
New rejections are presented in this Office Action based on Applicant's amendment/remarks.

Response to Arguments

Regarding Applicant's arguments about the rejections for claims 2 -10 under 35 U.S.C § 102 and 35 U.S.C § 103, the arguments have been fully considered but are rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

Regarding claims 6, 9, and 10, Applicant argued in substance that (1) the newly added limitation:  “specifying a type of the first charging power supply used for the charging of the storage battery apparatus exceeding the predetermined threshold to prevent mixing of the first and second charging power supplies,” is not taught by the prior arts of record. 

Examiner fully considered the argument but this argument is rendered moot due to new ground(s) of rejection necessitated by Applicant’s amendment. 

As per point (1), as recited below in this Office Action, reference Krishnamoorthy teaches: in paragraphs [0101], [0098] and [0084] that specifying a type of the first charging power supply used for the charging of the storage battery apparatus exceeding the predetermined threshold to prevent mixing of the first and second charging power supplies. Therefore, the newly added limitation is taught by reference Krishnamoorthy.

Applicant's arguments for other claims, which depend on the argued patentability of
claims 6, 9, and 10, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW REJECTIONS DUE TO AMENDMENT: 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4 - 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnamoorthy (US Pub. 2018/0054070).

Regarding claim 6, Krishnamoorthy teaches:  
a power management method (Abstract) comprising: 
specifying a charging power supply used for charging of a storage battery apparatus (para [0052]: “CPU may direct charging of the battery”);
monitoring a storage capacity of the storage battery apparatus (para [0052]: “The CPU may, for example, compare the battery State of Charge (SOC) to a prefixed reference value and control the relays to transfer or stop the flow of renewable and battery power to the loads”; see also para [0055]: “monitor status of the rechargeable battery”, para [0058]); and 
limiting, until the storage capacity becomes a predetermined threshold or less, the charging of the storage battery apparatus which uses a second charging power supply different from a first charging power supply when the charging power supply is the first charging power supply (Fig 10c, para [0101]: “If the battery SOC is unsafe then both the grid power and renewable power are used to charge the battery quickly [1040]”; see also para [0102]), and 
specifying a type of the first charging power supply used for the charging of the storage battery apparatus exceeding the predetermined threshold to prevent mixing of the first and second charging power supplies (Fig 10c, para [0101]: “whether renewable power is available [1018]. If this is true . . . If grid power is available then it is further checked if the battery SOC is exceeds the safe threshold at [1032]. If this is true then the battery is charged with only renewable power [1034” ).

Krishnamoorthy specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0052] FIG. 4 describes a few embodiments of the Central Processing Units (CPU) that can control the
Power Monitoring and Control Unit, by connecting to the CPU receptacle on board. The first embodiment is a very simple and cheap configuration based on passive logic semiconductor devices [410] like operational amplifiers and diode logics. The CPU may, for example, compare the battery State of Charge (SOC) to a prefixed reference value and control the relays to transfer or stop the flow of renewable and battery power to the loads. For example, in a renewable-preferred design, the CPU may direct charging of the battery whenever available renewable sources are operating at sufficient output to support both battery charging and service of the system load; otherwise the CPU may direct supply of the system load from the renewable sources alone (if sufficient to service the load), or with the aid of battery power; if the renewable source is unable to service the load or has no output, the battery may be used alone until discharged, and, only once other sources are unavailable, the load may be serviced using grid power. An alternative simple CPU may work as an uninterruptible power supply, keeping the battery fully charged whenever possible (whether by grid or renewable source), and only tapping battery power if the grid power fails and the renewable source(s) cannot service the load adequately. Simple passive elements can make the board inexpensive but can compromise on functionality.


    PNG
    media_image1.png
    627
    1067
    media_image1.png
    Greyscale


[0101] In [1014] if the system is outside its operation hours the method turns to FIG. 10C. At [1018], the
method determines whether renewable power is available [1018]. If this is true it is further checked if the grid power is available [1024]. If grid power is available then it is further checked if the battery SOC is exceeds the safe threshold at [1032]. If this is true then the battery is charged with only renewable power [1034]. If the battery SOC is unsafe then both the grid power and renewable power are used to charge the battery quickly [1040]. If grid power is unavailable in [1024] then the battery is only charged with renewable power until it is fully charged [1034]. If there is no renewable power available in [1018], it is again checked if grid power is available [1026]. If this is true then it is further checked if the battery SOC is over safe limits [1036]. If this is not true then the battery is charged with grid power until its SOC reaches safe limits [1056]. If the battery SOC is already safe or there is no power available from any source then the system enters a non-operation mode [1038].

Regarding claim 2, Krishnamoorthy teaches all the limitations of claim 6.  
        Furthermore, Krishnamoorthy teaches wherein:
the first charging power supply is a power supply other than a power grid, and the second charging power supply is the power grid ([0101]:  first charging power supply = “renewable power” and second charging power supply = “grid power”).

Regarding claim 4, Krishnamoorthy teaches all the limitations of claim 6.
Furthermore, Krishnamoorthy teaches further comprising: 
permitting the charging of the storage battery apparatus which uses the second charging power supply when the storage capacity is the predetermined threshold or less (para [0101]: “If the battery SOC is unsafe then both the grid power and renewable power are used to charge the battery quickly [1040]”). 
	

Regarding claim 5, Krishnamoorthy teaches all the limitations of claim 6.
Furthermore, Krishnamoorthy teaches wherein: 
predetermined threshold is determined by at least one of an unusable capacity secured for protection of the storage battery apparatus, and an emergency capacity secured as an emergency power supply (para [0061]).

Regarding claim 7, Krishnamoorthy teaches all the limitations of claim 6.
Furthermore, Krishnamoorthy teaches further comprising:
 outputting the type of the charging power supply (para [0048]).

Regarding claim 8, Krishnamoorthy teaches all the limitations of claim 6.
Furthermore, Krishnamoorthy teaches further comprising: 
limiting a reverse flow from the storage battery apparatus to a power grid when limiting the charging of the storage battery apparatus which uses the second charging power supply fails (paras  [0052], [0061], [0093] & [0102]).

Regarding claims 9 - 10, Krishnamoorthy teaches the power management method.  Therefore, Krishnamoorthy teaches the power management apparatus and power management method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy (US Pub. 2018/0054070), in view of Hooshmand (US Pub. 2016/0241031).


Regarding claim 3, Krishnamoorthy teaches all the limitations of claim 6,  
        but Krishnamoorthy may not explicitly teach wherein the renewable charging supply, power supply other than the power grid, backs up the power grid to charge a battery. More specifically, may not explicitly teach wherein: 
the first charging power supply is a power grid, and the second charging power supply is a power supply other than the power grid.


However, Hooshmand teaches wherein the renewable charging supply, power supply other than the power grid, backs up the power grid to charge a battery. More specifically, Hooshmand teaches: 
the first charging power supply is a power grid, and the second charging power supply is a power supply other than the power grid (Hooshmand: Fig 3, para [0068]).

Hooshmand teaches specifically (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image2.png
    667
    891
    media_image2.png
    Greyscale

[0068] In an embodiment, the energy system is modeled as a directed graph based on the energy system of a typical base transceiver station (BTS). In such a system, battery units (as represented by the energy storage portion 350 in FIG. 3) and diesel generator (as represented by the fuel-based energy generation portion 320 in FIG. 3) are traditionally used as backup power sources to supply the BTS load whenever grid power is not available. In FIG. 3, the power grid portion 330 represents the grid connection. When it is available, the power grid portion 330 is able to both charge the battery and supply the load. The energy storage portion 350 introduces the battery set. The battery set can be charged by grid in grid-connected times, and by the diesel (fuel-based energy generation portion 320) during outage times. It can also supply the load (be discharged) during the outages or in general whenever it is economically beneficial. Battery state of charge (SOC) dynamically changes based on the following difference equation:
	In summary, Hooshmand teaches a battery charging system with two sources to charge the battery. The first power source is the power grid. It is the primary source to charge the battery. When the power grid is not available and the charge level of the battery is below a threshold level, the system used the second power source other than the power grid, the diesel engine to charge the battery. Meanwhile,  Krishnamoorthy explicitly teaches that the second power source can be used to charge the battery up to a certain threshold only. Thereafter, only the primary power source will be used to charge the battery above the certain threshold.
	It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnamoorthy and incorporate the teachings of Hooshmand for the first charging power supply is a power grid, and the second charging power supply is a power supply other than the power grid. In other words, using the renewable charging supply, power supply other than the power grid, to back up the power grid for charging a battery. The one of ordinary skill in the art would have been motivated to do so to protect the battery against over-discharge when there is a grid outage or whenever it is economically beneficial, and, thereby, extending the useful life of the battery or maximizing energy cost savings (Hooshmand: Fig 3, para [0068]).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Peck (US Pat. 10,090,673): using a second power source only if the battery’s soc is below a certain threshold.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office
action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        11/17/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115